Error from Jefferson common pleas. Kimball sued Mack in a justice’s court. On the return of the summons, the parties joined issue, and the cause was adjourned to a certain day, to wit, 26th December, at 1 o’clock P. M. at the justice’s office. On that day the justice was from home, and did not return to his office until three o’clock P. M., when he found Mack in a dwelling house adjoining his office, who told him that he and Kimball bad agreed to adjourn the cause until the tenth of January, at two P. M., and the same communication was made to the justice by another person, in behalf of Kimball; whereupon the justice entered an adjournment upon his docket until the tenth of January; on which day, at three P. M., he called the cause ; the defendant did not appear; the justice proceeded to hear proof on the part of the plaintiff, and rendered judgment in his favor. The common pleas of Jefferson, on certiorari, reversed the justice’s judgment, and this court, on writ of error, affirmed the judgment of the common pleas. Vide Tenny v. Filer, 8 Wendell, 569.